Citation Nr: 0620717	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  05-01 990	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral parotid 
gland enlargement with residuals, claimed as Sjogren's 
syndrome.

3.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected diabetes mellitus, type II.

4.  Entitlement to an initial disability rating in excess of 
30 percent for neuropathy with hypertension, claimed as 
secondary to service-connected diabetes mellitus, type II.

5.  Entitlement to service connection for erectile 
dysfunction.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for Hepatitis C.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision by the RO in Winston-
Salem, North Carolina, which increased the veteran's 
disability rating for PTSD to 50 percent; confirmed and 
continued a noncompensable rating for bilateral parotid gland 
enlargement with residuals, claimed as Sjogren's syndrome; 
and found no new and material evidence had been received to 
reopen a previously denied claim of entitlement to service 
connection for Hepatitis C.  

This case is also on appeal from July 2004 and September 2004 
rating decisions which granted service connection for 
diabetes mellitus, type II as well as neuropathy with 
hypertension, claimed as secondary to service-connected 
diabetes mellitus, type II; and denied service connection for 
erectile dysfunction. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1967 to December 1970.

2.	On June 27, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


		
Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


